FILED
                             NOT FOR PUBLICATION                            JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL M. MARTINEZ,                             No. 11-35115

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00580-ST

  v.
                                                 MEMORANDUM *
MAX WILLIAMS; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Former Oregon state prisoner Michael M. Martinez appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional violations in connection with a prison guard’s shooting of Martinez

during a prison yard riot. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Day v. Apoliona, 616 F.3d 918, 924 (9th Cir. 2010), and we may

affirm on any ground supported by the record, Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment as to Williams and

Nooth because Martinez failed to raise a genuine dispute of material fact as to

whether either was “personally involved in the deprivation of his civil rights.”

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order).

      To the extent that Martinez alleges that Williams and Nooth are liable based

on their promulgation or implementation of an unconstitutional use-of-force

policy, summary judgment was proper because Martinez has failed to raise a

genuine dispute of material fact as to whether the Oregon Department of

Corrections’ policy is “so deficient that the policy itself is a repudiation of

constitutional rights and is the moving force of the constitutional violation.”

Redman v. County of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc)

(citations and internal quotation marks omitted); Jeffers v. Gomez, 267 F.3d 895,

915 (9th Cir. 2001) (finding a similar policy to be constitutional).

      The district court also properly granted Fletcher qualified immunity because

a “reasonable official standing where [Fletcher] was standing” could believe that

shooting an inmate to “stop an assault that could have seriously injured or killed


                                            2                                     11-35115
another inmate was a good faith effort to restore order, and thus lawful.” Marquez

v. Gutierrez, 322 F.3d 689, 693 (9th Cir. 2003).

      Martinez’s remaining contentions, including those concerning the alleged

deficiencies of his court-appointed counsel, are unpersuasive.

      AFFIRMED.




                                         3                                  11-35115